DETAILED ACTION
This is the first office action regarding application number 16504018, filed on July 5th, 2019, which is a 371 of PCT/EP2017/073188, filed on September 14th, 2017, which claims benefit of DE10 2017 200 080.5, filed on January 5th,2017. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on January 5th, 2017. It is noted, however, that the certification itself is not in English hence the Examiner cannot determine if the certification is proper. The applicant has not filed a certified copy of the English translation of DE10 2017 200 080.5 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 
U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Specification
The disclosure is objected to because of the following informalities: Paragraph [30] recites "Also arranged in the vicinity of the spindle is a sensor (22) with read head, which checks the position of the spindle, and thus of the laser beam (10a)". The term "with red head" is not explained in the specification and thus it is not clear what the term means..  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device for controlling” in claim 6
 and “control unit that controls” in claim 10
The claimed control device and control unit are interpreted as a processor with algorithm and memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The claimed “Cylinder running surfaces” is interpreted as inner and outer surfaces of any three dimensional object.
The claimed “the hollow shaft being designed to be rotatable as a hollow- shaft motor” is interpreted as the hollow shaft is rotatable by a motor.
The “optical device” is interpreted as a prism or mirror as described in paragraph [30].
The “material” or “workpiece surface” is interpreted as any surface.
The claimed “laser source” is interpreted as an optic fiber connected to the laser generating source.
The claimed “external position sensor
The claimed “feed of the collimator” is interpreted as the longitudinal distance the collimator can travel.
The claimed “lower stop and upper stop” are interpreted as the possible distance the collimator can travel.
The claimed “a function of a signal from a sensor” is interpreted as any signal related to the laser that can be used to detect quality of the laser beam or laser work.
The claimed “the lens is arranged in a fixed position in a lens tube that is attached to the collimator” is interpreted as the lens is connected to a lens tube while the lens tube is attached to the collimator.
The claimed “movement of the collimator” is interpreted as movement of a unit comprising collimator, lens, and/or lens tube to set the focal position of the laser beam as recited in paragraph [11, 13].
The claimed “collimator” is interpreted as part of the beam path through a beam guide or lens tube as described by reference element 11 in the drawing.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites "control device" however, there is no algorithm and hardware described in the specification. 
Claim 10 recites “control unit
Claim 7 is rejected based on the dependence on claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 6, 7, 8, 10, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 2 and 10 is a relative term which renders the claim indefinite.  The term "substantially
The term "external" in claim 5 is a relative term which renders the claim indefinite.  The term "external" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it does not specify external to what. It does not specify if the sensor is positioned external to some specific part or if the sensor is picking up a signal that is outside of the sensor. 
Claim 6 recites "control device" however, there is no algorithm and hardware described in the specification.  The term "control device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites “control unit” for which an algorithm is provided but no hardware was described in the specification. The term "control unit
Claims 6 and 10 recite “control device” and “control unit” to control the movement of the collimator. It is not clear if these are the same device or similar device or separate device. It is not clear if there are two devices or units.
Claim 3 is dependent on claim 1 and recites the limitation " the drive". However, there is no drive mentioned in Claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if it is the same drive as claim 2 or another one.
Claim 4 is dependent on claim 1 and recites the limitation “the collimator". However, there is no collimator mentioned in Claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same collimator as claim 2 or another one.
Claim 5 is dependent on claim 1 and recites the limitation " the drive". However, there is no drive mentioned in Claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if it is the same drive as claim 2 or claim 3 or another one.
Claim 6 is dependent on claim 1 and recites the limitation " the drive
Claim 8 is dependent on claim 1 and recites the limitation “the collimator". However, there is no collimator mentioned in Claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same collimator as claim 2 or claim 4 or another one.
Claim 10 is dependent on claim 1 and recites the limitation “the collimator". However, there is no collimator mentioned in Claim 1. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same collimator as claim 2 or claim 4 or claim 8 or another one.
Claim limitations “control device for controlling” in claim 6 and “control unit that controls” in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks hardware description for both claims 6 and 10 and also lacks algorithm for claim 6 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 7 is rejected based on its dependency on claim 6.
Claims 12 and 13 are rejected based on the dependency on claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GMBH, DE29506005(hereafter GMBH).
Regarding claim 1, GMBH teaches
“A laser tool for the structuring of cylinder running surfaces, the laser tool comprising: “(Paragraph [7-8] of the attached machine translation teaches “Device for machining bores in workpieces by means of a laser beam”. Figure teaches the laser beam striking “the wall 5 of a bore 16 in a workpiece 13” which corresponds to structuring of cylinder running surfaces.)
“a laser source to producing a laser beam” (Paragraph [20] of the attached machine translation teaches “the laser generating the beam”. It is inherent that a laser beam comes from a laser source.) 
“that is passed through a lens tube located in a hollow shaft, the hollow shaft being designed to be rotatable as a hollow- shaft motor;” (The claimed element is describing intended use of a laser beam. It is inherent that a laser beam will pass through a medium until it is obstructed. Figure and paragraph [20] teaches a beam path through lens tube 7 located in a hollow shaft 1 where and the shaft 1 is coupled to a drive motor for rotation.)
“a lens through which the laser beams is passed is attached to the lens tube;” (Figure teaches lens 8 attached to the lens tube. The claimed “attached” is 
“and a spindle,” (Figure teaches spindle 1 and 2)


    PNG
    media_image1.png
    820
    694
    media_image1.png
    Greyscale

Annotated Figure of GMBH teaches a laser tool 
 “to which is attached an optical device to deflect the laser beam onto a workpiece surface and is attached to the hollow shaft,” (The claim is interpreted as the optical device is attached to the hollow shaft. Figure teaches mirror 4 attached to the end part 20 of the spindle 2 and the mirror deflects the laser beam on to the focal point 19 on workpiece 13. )
“wherein the hollow shaft is rotatable independently of the lens.” (Paragraph [19] teaches “The adjustable optical part is expediently held in a tube which is guided without contact within the machine spindle, so that no frictional forces have to be overcome when the machine spindle is rotated or when the tube is longitudinally displaced.” Thus it is established in the prior art that the spindle can rotate independently of the lens tube and hence lens.)
Regarding claim 2, GMBH teaches
“The laser tool according to claim 1, wherein the laser tool has a collimator that is located after the laser source in the beam path and” (Annotated Figure teaches a collimator going  from section 18 to 15 inside lens tube 7)
“is movable substantially parallel to the laser beam via a drive.” (The claim is interpreted as the lens tube being movable parallel to the beam path. Paragraph [20, 26, and 27] teaches that spindle 1 is coupled to a drive motor and 
Regarding claim 4, GMBH teaches
“The laser tool according to claim 1, wherein the collimator is connected to the lens tube” (Annotated Figure teaches a collimator going  from section 18 to 15 inside lens tube 7)
Regarding claim 5, GMBH teaches
“The laser tool according to claim 1, wherein the drive has an external position sensor.” (Paragraph [30] teaches “For laser beam machining of the workpiece 13, because of the constant overall length L1 plus L2, the converging lens 8 must be brought into a position in which the focal point 19 lies exactly on the wall 5. So that bores with different diameters can be machined without changing tools, the change in L2 caused by the radius of the bore is compensated by focusing by longitudinally shifting the tube 7, the distance L1 between the converging lens 8 and the mirror 4 being changed by the same amount.” It is anticipated from the method taught above that the control device has a means to identify the starting distance L1 so it can calculate how much change in L1 is needed. )
Regarding claim 6,
“The laser tool according to claim 1, wherein the drive has a control device for controlling the movement of the collimator based on at least one predefinable parameter.” (The claim is interpreted as the lens tube being movable parallel to the beam path based on any parameter to set focal position. Paragraph [19] teaches “The adjusting device is preferably designed as an NC-controlled positioning device to which an NC memory is assigned. The diameters to be machined or the positions to be approached by the positioning axis are stored in this NC memory for a number of different workpiece bores. By means of a workpiece type detection device which is coupled to the adjusting device, the workpiece type to be machined can be automatically recognized and the adjusting device can be activated so that the laser beam is appropriately focused.”)
Regarding claim 7, GMBH teaches
“The laser tool according to claim 6, wherein the at least one parameter is the feed of the collimator toward the optical device or the feed of the collimator toward the laser source.” (The claim is interpreted as a parameter related to the longitudinal position needed for a certain focal length. Paragraph [19] teaches “the positions to be approached by the positioning axis are stored in this NC memory for a number of different workpiece bores.”)
Regarding claim 8,
“The laser tool according to claim 1, wherein the laser tool has at least a lower stop and/or an upper stop that delimit the movement of the collimator.” (The claimed element is interpreted as the movement of collimator, lens, or lens tube is limited within a certain distance. Paragraph [30] teaches “For laser beam machining of the workpiece 13, because of the constant overall length L1 plus L2, the converging lens 8 must be brought into a position in which the focal point 19 lies exactly on the wall 5. So that bores with different diameters can be machined without changing tools, the change in L2 caused by the radius of the bore is compensated by focusing by longitudinally shifting the tube 7, the distance L1 between the converging lens 8 and the mirror 4 being changed by the same amount.” It is inherent that the lens tube can be moved a certain distance as it is limited by the distance L1 needed for a certain work piece.)
Regarding claim 9, GMBH teaches
“The laser tool according to claim 1, wherein the optical device is a reflecting prism or a mirror.” (paragraph [25] and Figure teaches mirror 4)
Regarding claim 10, GMBH teaches
“The laser tool according to claim 1, wherein the laser tool has a control unit that controls the motion of the collimator as a function of a signal from a sensor.” (Paragraph [19] teaches “The adjusting device is preferably designed as 
Regarding claim 11, GMBH teaches 
“A method for setting the focal position of laser beams in a laser tool comprising a laser source for producing the laser beams and a collimator for producing a parallel course of the laser beam from the laser source, which are passed through a lens,” (Gmbh teaches a method for adjusting the focal position of a laser beam in a laser tool with source, lens tube(collimator), and lens 8A)
“the method comprising: arranging the lens inside a rotatable spindle;” (lens 8 is inside rotating spindle 1 and 2)
“deflecting, via an optical device, the laser beam onto a material surface that is attached to an end of the spindle facing away from the laser source;” (The claim is interpreted as deflecting the laser beam onto a material surface via an optical device that is attached to an end of the spindle facing away from the laser 
“moving the collimator substantially parallel to the laser beam via a drive;” (similar scope to claim 2 and therefore rejected under the same argument. Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I)
“predefining at least one parameter via a controller that controls a motion of the collimator,” (similar scope to claim 6 and therefore rejected under the same argument. Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I
“wherein the collimator is moved in a direction of the optical device or opposite to the direction of the optical device as a function of the at least one parameter.”
Regarding claim 12, GMBH teaches
“The method according to claim 11, wherein the at least one parameter is a feed of the collimator toward the optical device or a feed of the collimator toward the laser source.” (Similar scope to claim 7 and therefore rejected under the same argument. Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I)
Regarding claim 13, GMBH teaches
“The method according to claim 11, wherein the lens is arranged in a fixed position in a lens tube that is attached to the collimator.” (Figure teaches lens 8 is arranged near end 17 of the lens tube 7. The claimed “a lens tube that is attached to the collimator” is similar scope to claim 4 and therefore rejected under the same argument.  Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH as applied to claim 1 above, and further in view of Wittwer, US 20130200052 (hereafter Wittwer).
GMBH teaches an adjusting device 9, which is NC-controlled positioning device with an NC memory, for longitudinal position adjustment. GMBH also teaches a drive motor for driving the device 9. However, GMBH does not explicitly teach the type of drive used.
Wittwer teaches a laser machine with adjustable focus control. Wittwer teaches
“The laser tool according to claim 1, wherein the drive is an electric drive, a servomotor, a hydraulic drive, or a pneumatic drive.” (Fig. 2 and paragraph [71] teaches “the linear movement shafts/linear motors 19, 20 may be embodied as pneumatic or hydraulic cylinders or as electric spindle drives for example. However, other kinds of linear motors are applicable as well such as synchronous or asynchronous linear motors or gear rod drives.”)
              It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in GMBH to add the pneumatic, hydraulic, or electric linear drives as taught by Wittwer. One of ordinary skill in the art would have been motivated to do so because this would allow “the focus can be set independently of the adjustment of the depth of focus” as taught by Wittwer in paragraph [21].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/503934 (hereafter ‘934). Although the claims at issue are not instant claims 1-13 are met by claims 1-21 of ‘934.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/933760 (hereafter ‘760) in view of GMBH. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 are met by claim 1 of ‘760. 
‘760 teaches a laser device with laser source, movable lance adapted to emit a laser beam, and a control device for controlling the movement of the lance. However ‘760 does not explicitly teach the components inside the lance.
GMBH teaches collimator, lens tube, lens, and mirror to guide and emit a laser beam. It would have been obvious to a person having ordinary skill of the art to design the lance of ‘760 to incorporate the components taught by GMBH. One of ordinary skill in the art would have been motivated to do so because “the device being able to be used in bores with different diameters without changing tools” as taught by GMBH in paragraph [14].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8752302, Schmid et al.
DE 19809367, Nagel et al.
DE 102008015403, Ott et al.
WO2005053896A
JP 2003191086, Chabata et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761